Citation Nr: 0727856	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that the veteran 
submitted a VA Form 21-4142 in June 2003 for treatment 
records from Dr. J.M.  The RO subsequently requested records 
from Dr. J.M.'s office and received a response that the 
office had no record of the veteran.  

In June 2004, prior to certification of the appeal to the 
Board, the veteran submitted medical records from Dr. J.M. to 
the RO.  These records reflect post-service psychiatric 
complaints, findings and treatment and are thus pertinent to 
the veteran's claims.  The veteran did not waive initial 
consideration of this evidence by the RO.  In fact, in August 
2004 correspondence the veteran again observed he had 
submitted the medical records and asked the RO to reevaluate 
his claims.  

In light of Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and 
VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board finds 
that the RO must consider the additional medical evidence 
prior to the Board's appellate review of the issues on 
appeal.  

The Board also observes that the veteran's VA Form 9 
indicates he did not want a Board hearing.  On an attached VA 
Form 21-4138, however, the veteran wrote that "I would like 
to have a traditional hearing with the BVA, I cannot come to 
St. Pete."  

It is important for the veteran to understand that the 
location of BVA hearings is very limited and the RO may not 
be able to have the hearing at a location the veteran can 
reach.  The veteran can, however, submit a written statement 
that the Board would fully consider.  This would avoid the 
need for the veteran to travel to St. Petersburg. 

In any event, on remand, if his claims remain denied by the 
RO, the RO should obtain clarification from the veteran as to 
whether he desires a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claims for 
service connection for depression and 
PTSD.  Consider all evidence added to the 
record since the issuance of the May 2004 
Statement of the Case (SOC).  If any part 
of the decision is adverse to the 
veteran, provide him and his 
representative a Supplemental Statement 
of the Case, which reflects consideration 
of the evidence added to the record since 
the issuance of the May 2004 SOC.  

2.  Ask the veteran to clarify whether he 
desires a hearing before the Board, and 
if so what type.  An appropriate period 
of time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



